Defendant appeals from so much of a judgment of separation as directs him to pay plaintiff the sum of $600 per month for the support of plaintiff and the daughter of their marriage, and grants leave to plaintiff to apply for an increase of said stun after six months, in the event she “has not obtained a satisfactory disposition' of” certain claims against defendant with respect to certain bank accounts, securities and other property. Judgment, insofar as appealed from, modified on the law by striking out the fourth ordering paragraph. As so modified, the judgment is unanimously affirmed, without costs. The findings of fact, which were before this court for consideration, are affirmed. The granting of leave to apply for an increase at a future time was not warranted. Present — Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.